          Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 1 of 10




                                                        U.S. Department of Justice

                                                        Andrew E. Lelling
                                                        United States Attorney
                                                        District of Massachusetts

Main Reception: (617) 748-3100                          John Joseph Moakley United States Courthouse
                                                        1 Courthouse Way
                                                        Suite 9200
                                                        Boston, Massachusetts 02210

                                                        July 24, 2020
John J. Falvey, Jr., Esq.
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210

          Re:       United States v. Cecchetelli, et. al.
                    Defendant, Marlon Rivera, a/k/a “King Pluto”
                    Criminal No. 19-10459

Dear Attorney Falvey:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and
your client, Marlon Rivera, a/k/a “King Pluto” (“Defendant”), agree as follows with respect to the
above-referenced case:

          1.        Change of Plea

       At the earliest practicable date, Defendant shall plead guilty to all counts in which he is
named in the above-referenced Indictment: Count One, Conspiracy to Conduct Enterprise Affairs
through a Pattern of Racketeering Activity, in violation of 18 U.S.C. § 1962(d). Defendant
expressly and unequivocally admits that he committed the crime charged in Count One of the
Indictment, did so knowingly and intentionally, and is in fact guilty of that offense.

          2.        Penalties

         Defendant faces the following maximum penalties: Count One: incarceration for 20 years;
supervised release for 3 years; a fine of $250,000; a mandatory special assessment of $100;
restitution; and forfeiture to the extent charged in the Indictment.

          3.        Fed. R. Crim. P. 11(c)(1)(C) Plea

          This Plea Agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(C), and Defendant’s
                                                1
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 2 of 10




guilty plea will be tendered pursuant to that provision. In accordance with Rule 11(c)(1)(C), if the
District Court (“Court”) accepts this Plea Agreement, the Court must include the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, the U.S.
Attorney may deem the Plea Agreement null and void. Defendant understands and acknowledges
that he may not withdraw his plea of guilty unless the Court rejects this Plea Agreement under
Fed. R. Crim. P. 11(c)(5).

       4.      Sentencing Guidelines

        The parties agree jointly to take the following positions at sentencing under the United
States Sentencing Guidelines (“USSG” or “Guidelines”). The parties agree that the Defendant’s
total base offense level under the Guidelines is 20.

        The U.S. Attorney takes the position that the Defendant’s total adjusted offense level is 21.
The U.S. Attorney agrees that Defendant’s total adjusted offense level under the Guidelines is
calculated as follows:

               (a)     Base Offense Level

                      Pursuant to USSG § 2E1.1(a)(2), the base offense level is calculated
               according to the offense level applicable to the underlying racketeering activity.
               Pursuant to App. Note 1, each offense is treated as a separate count of conviction,
               with applicable Chapter Three adjustments.

                      The underlying offense for Guidelines purposes is Defendant’s conspiracy
               to manufacture, distribute, and possess with intent to distribute cocaine base and
               possession with intent to distribute cocaine base.

                      in accordance with USSG § 2D1.1(c)(10), base offense level is 20, because
                       the Defendant is responsible for 22 grams of cocaine base;

               (b)     Aggravating Adjustments

                       The U.S. Attorney will seek a 4 level increase to Defendant's offense level
               pursuant to USSG § 3B1.1(a), on the grounds that Defendant was an organizer or
               leader of a criminal activity that involved five or more participants or was otherwise
               extensive.

                       The Defendant reserves the right to dispute the applicability of any
               adjustment under USSG § 3B1.1. The U.S. Attorney agrees that Defendant’s
               disputing of facts relating to the applicability of this provision shall not be deemed
               a breach of either subparagraph (b) or (c) on page 3 hereof.

                                                 2
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 3 of 10




               (c)    Acceptance of Responsibility

                      Based on Defendant's prompt acceptance of personal responsibility for the
               offense of conviction in this case, the U.S. Attorney agrees to recommend that the
               Court reduce Defendant's Adjusted Offense Level by 3 levels under USSG § 3E1.1.

       Defendant will seek a downward departure pursuant to USSG 5K2.23 for the 196 days
(approximately six and one-half months), served by the Defendant in the Norfolk House of
Correction in relation to Fitchburg District Court, Docket No. 1816CR001706 (the “Fitchburg
Case”). The parties agree that the Fitchburg Case represents relevant conduct for the Indictment to
which the Defendant is pleading guilty, and that the drug weight from the Fitchburg Case is
incorporated into the Guidelines calculation set forth above. The parties agree that the Defendant
has completed serving this term of imprisonment for the Fitchburg Case; and subsection (b) of
USSG §5G1.3 (Imposition of a Sentence on a Defendant Subject to Undischarged Term of
Imprisonment or Anticipated Term of Imprisonment) would have provided an adjustment had that
completed term of imprisonment been undischarged at the time of sentencing for the instant
offense. The government does not object to this motion for a downward departure.

       The U.S. Attorney’s agreement that the disposition set forth below is appropriate in this
case is based, in part, on Defendant’s prompt acceptance of personal responsibility for the
offense(s) of conviction in this case.

       The U.S. Attorney may, at his sole option, be released from his commitments under this
Plea Agreement, including, but not limited to, his agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant’s execution of this Plea
Agreement and sentencing, Defendant:

               (a)    Fails to admit a complete factual basis for the plea;

               (b)    Fails to truthfully admit Defendant’s conduct in the offense(s) of
                      conviction;

               (c)    Falsely denies, or frivolously contests, relevant conduct for which
                      Defendant is accountable under USSG § 1B1.3;

               (d)    Fails to provide truthful information about Defendant’s financial status;

               (e)    Gives false or misleading testimony in any proceeding relating to the
                      criminal conduct charged in this case and any relevant conduct for which
                      Defendant is accountable under USSG § 1B1.3;

               (f)    Engages in acts that form a basis for finding that Defendant has obstructed
                      or impeded the administration of justice under USSG § 3C1.1;
                                               3
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 4 of 10




               (g)    Intentionally fails to appear in Court or violates any condition of release;

               (h)    Commits a crime;

               (i)    Transfers any asset protected under any provision of this Plea Agreement;
                      or

               (j)    Attempts to withdraw Defendant’s guilty plea.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       5.      Agreed Disposition

       Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the U.S. Attorney and Defendant agree that the
following is a reasonable and appropriate disposition of this case:

               (a)    incarceration within a range of 30 months to 57 months;
               (b)    36 months of supervised release;

               (d)    a mandatory special assessment of $100, which Defendant must pay to the
                      Clerk of the Court on or before the date of sentencing (unless Defendant
                      establishes to the Court’s satisfaction that Defendant is unable to do so);
                      and
               (f)    forfeiture as set forth in Paragraph 7.

        The sentencing range set forth in Paragraph 5, reflects the Court granting the Defendant’s
anticipated motion for a downward departure pursuant to USSG 5K2.23, to which the government
does not object. Specifically, this sentencing range incorporates the subtraction of the 196 days
(approximately six and one-half months), served by the Defendant in the Norfolk House of
Correction in relation to Fitchburg District Court, Docket No. 1816CR001706 (the “Fitchburg
Case”).

       Within the sentencing range agreed to by the parties, the sentence to be imposed upon
Defendant is within the discretion of the Court, subject to the provisions of the advisory USSG
and the factors set forth in 18 U.S.C. § 3553(a).

       6.      Waiver of Right to Appeal and to Bring Future Challenge

               (a)    Defendant has conferred with his attorney and understands that he has the

                                                 4
Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 5 of 10




           right to challenge his conviction in the United States Court of Appeals for
           the First Circuit (“direct appeal”). Defendant also understands that, in some
           circumstances, Defendant may be able to challenge his conviction in a
           future proceeding (collateral or otherwise), such as pursuant to a motion
           under 28 U.S.C. § 2255 or 28 U.S.C. § 2241. Defendant waives any right
           to challenge Defendant’s conviction on direct appeal or in any future
           proceeding (collateral or otherwise).

     (b)   Defendant has conferred with his attorney and understands that defendants
           ordinarily have a right to challenge in a direct appeal their sentences
           (including any orders relating to the terms and conditions of supervised
           release, fines, forfeiture, and restitution) and may sometimes challenge their
           sentences (including any orders relating to the terms and conditions of
           supervised release, fines, forfeiture, and restitution) in a future proceeding
           (collateral or otherwise). The rights that are ordinarily available to a
           defendant are limited when a defendant enters into a Rule 11(c)(1)(C)
           agreement. In this case, Defendant waives any rights Defendant may have
           to challenge the agreed-upon sentence (including any agreement relating to
           the terms and conditions of supervised release, fines, forfeiture, and
           restitution) on direct appeal and in a future proceeding (collateral or
           otherwise), such as pursuant to 28 U.S.C. § 2255 and 28 U.S.C. § 2241.
           Defendant also waives any right Defendant may have under 18 U.S.C.
           § 3582(c)(2) to ask the Court to modify the sentence, even if the USSG are
           later amended in a way that appears favorable to Defendant. Likewise,
           Defendant agrees not to seek to be resentenced with the benefit of any
           change to Defendant’s Criminal History Category that existed at the time of
           Defendant’s original sentencing. Defendant also agrees not to challenge the
           sentence in an appeal or future proceeding (collateral or otherwise) even if
           the Court rejects one or more positions advocated by any party at
           sentencing. In sum, Defendant understands and agrees that in entering into
           this Plea Agreement, the parties intend that Defendant will receive the
           benefits of the Plea Agreement and that the sentence will be final.

     (c)   The U.S. Attorney agrees that he will not appeal the imposition by the Court
           of a sentence within the sentencing range agreed to by the parties as set out
           in Paragraph 5, even if the Court rejects one or more positions advocated by
           either party at sentencing.

     (d)   Regardless of the previous subparagraphs, Defendant reserves the right to
           claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
           under Strickland v. Washington; or (ii) the prosecutor in this case engaged
           in misconduct that entitles Defendant to relief from Defendant’s conviction
           or sentence.
                                      5
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 6 of 10




       7.      Forfeiture

                Defendant hereby waives and releases any claims Defendant may have to any
vehicles, currency, or other personal property seized by the United States, or seized by any state
or local law enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.
       8.      Civil Liability

         By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result of Defendant’s conduct and plea of guilty to the charges specified in Paragraph 1 of this
Plea Agreement.

       9.      Withdrawal of Plea by Defendant or Rejection of Plea by Court

        Should Defendant move to withdraw his guilty plea at any time, or should the Court reject
the parties’ agreed-upon disposition of the case or any other aspect of this Plea Agreement, this
Plea Agreement shall be null and void at the option of the U.S. Attorney. In this event, Defendant
agrees to waive any defenses based upon the statute of limitations, the constitutional protection
against pre-indictment delay, and the Speedy Trial Act with respect to any and all charges that
could have been timely brought or pursued as of the date of this Plea Agreement.

       10.     Breach of Plea Agreement

        If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has engaged in any of the activities set forth in Paragraph 4 (a)-(j), has
violated any condition of Defendant’s pretrial release, or has committed any crime following
Defendant’s execution of this Plea Agreement, the U.S. Attorney may, at his sole option, be
released from his commitments under this Plea Agreement in their entirety by notifying Defendant,
through counsel or otherwise, in writing. The U.S. Attorney may also pursue all remedies available
to him under the law, regardless whether he elects to be released from his commitments under this
Plea Agreement. Further, the U.S. Attorney may pursue any and all charges which otherwise may
have been brought against Defendant and/or have been, or are to be, dismissed pursuant to this
Plea Agreement. Defendant recognizes that his breach of any obligation under this Plea
Agreement shall not give rise to grounds for withdrawal of Defendant’s guilty plea, but will give
the U.S. Attorney the right to use against Defendant before any grand jury, at any trial or hearing,
or for sentencing purposes, any statements made by Defendant and any information, materials,
documents or objects provided by Defendant to the government, without any limitation, regardless
of any prior agreements or understandings, written or oral, to the contrary. In this regard,
Defendant hereby waives any defense to any charges that Defendant might otherwise have based
upon any statute of limitations, the constitutional protection against pre-indictment delay, or the
                                                 6
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 7 of 10




Speedy Trial Act.

       11.     Who is Bound by Plea Agreement

        This Plea Agreement is limited to the U.S. Attorney for the District of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities.

       12.     Modifications to Plea Agreement

       This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.


                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:    s/ Glenn A. MacKinlay
                                                    Glenn A. MacKinlay
                                                    Chief, Organized Crime Gang Unit
                                                    Timothy E. Moran
                                                    Deputy Chief, Organized Crime Gang Unit


                                                    /s Philip A. Mallard
                                                    Philip A. Mallard
                                                    Assistant U.S. Attorney




                                                7
       Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 8 of 10




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

         I have read this letter in its entirety and discussed it with my attorney. I hereby
acknowledge that (a) it accurately sets forth my plea agreement with the United States Attorney’s
Office for the District of Massachusetts; (b) there are no unwritten agreements between me and
the United States Attorney’s Office; and (c) no official of the United States has made any unwritten
promises or representations to me, in connection with my change of plea. In addition, I have
received no prior offers to resolve this case. I understand the crime to which I have agreed to plead
guilty, the maximum penalties for that offense, and the Sentencing Guideline penalties potentially
applicable to it. I am satisfied with the legal representation provided to me by my attorney. We
have had sufficient time to meet and discuss my case. We have discussed the charge against me,
possible defenses I might have, the terms of this Plea Agreement and whether I should go to trial.
I am entering into this Plea Agreement freely, voluntarily, and knowingly because I am guilty of
the offense to which I am pleading guilty and I believe this Plea Agreement is in my best interest.



                                                      Marlon Rivera
                                                      Defendant

                                                      Date:


        I certify that Marlon Rivera has read this Plea Agreement and that we have discussed its
meaning. I believe he understands the Plea Agreement and is entering into the Plea Agreement
freely, voluntarily and knowingly. I also certify that the U.S. Attorney has not extended any other
offers to resolve this matter.




                                                      John J. Falvey, Esq.
                                                      Attorney for Defendant

                                                      Date: July 30, 2020




                                                 8
Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 9 of 10
Case 1:19-cr-10459-RWZ Document 1189 Filed 08/04/20 Page 10 of 10
